UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4057



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ADRIAN DAVIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00051-1)


Submitted:   April 10, 2008                 Decided:   May 22, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Lisa Grimes
Johnston, OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Adrian Davie pled guilty to possession with intent to

distribute cocaine base and was sentenced to fifty-seven months of

imprisonment.   The district court rejected Davie’s request for a

variance sentence based on the sentencing disparity between crack

and powder cocaine under the Sentencing Guidelines, relying on

then-binding precedent.   See United States v. Eura, 440 F.3d 625,

632-34 (4th Cir. 2006) (holding that 100:1 ratio cannot be the

basis of a variance), vacated, 128 S. Ct. 853 (2008).   Because Eura

was vacated by the Supreme Court’s opinion in Kimbrough v. United

States, 128 S. Ct. 558 (2007), we grant the parties’ joint motion

to remand in light of that opinion.     Accordingly we vacate and

remand for resentencing in light of Kimbrough.*

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                              VACATED AND REMANDED




     *
      We offer no criticism of the district court which properly
applied the relevant law at the time of sentencing.

                               - 2 -